Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00150-CV

                                      Dora M. SOLIS,
                                         Appellant

                                             v.

                     Juan Carlos ALMONACI and Yolanda Almonaci,
                                     Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-00999
                        Honorable Michael E. Mery, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellant is unable to afford payment of court costs; no costs are taxed in this
appeal.

      SIGNED August 11, 2021.


                                              _____________________________
                                              Patricia O. Alvarez, Justice